—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered May 11, 1998, convicting him of murder in the second degree, manslaughter in the second degree, robbery in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant’s claim of ineffective assistance of counsel is premised upon his attorney’s alleged failure to properly advise him with respect to his right to testify at trial, such claim involves matters which are dehors the record and are not properly presented on direct appeal (see, People v Boyd, 244 AD2d 497; People v Lebrun, 234 AD2d 392; People v Simon, 196 AD2d 851, 852; People v Bagarozy, 182 AD2d 565, 566; People v Clark, 175 AD2d 212; People v Williams, 145 *460AD2d 672, 673). The claim is otherwise without merit as the record establishes that trial counsel rendered meaningful representation to the defendant at all stages of the proceedings (see, People v Ellis, 81 NY2d 854, 856; People v Baldi, 54 NY2d 137, 147; People v Boyd, supra).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 85). Joy, J. P., Altman, Goldstein and H. Miller, JJ., concur.